Citation Nr: 0607886	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-36 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

H. E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from August to 
October 2002.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., which denied the veteran's claim for service connection 
for hypertension.

In July 2004, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  The AMC completed the 
development requested, continued to deny the claim, 
and returned the case to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his claim for hypertension has been obtained.

2.  There is no persuasive medical evidence of record 
indicating the veteran currently has hypertension or that it 
is causally or etiologically related to his service in the 
military.


CONCLUSION OF LAW

The veteran's hypertension was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.

In the case at hand, the veteran was sent VCAA letters in 
November 2002 and July 2004.  Those letters explained the 
type of evidence required to substantiate his claim.  The 
letters also indicated what evidence he was responsible for 
obtaining and what VA had done and would do in helping him 
obtain supporting evidence.  There was no specific mention, 
per se, of the "fourth element" discussed in Pelegrini II, 
but the letters nonetheless explained that he should identify 
and/or submit any supporting evidence.  


And in Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
the Court held that requesting additional evidence supportive 
of the claim rather than evidence that pertains to the claim 
does not have the natural effect of producing prejudice.  The 
burden is on the claimant in such a situation to show that 
prejudice actually exists.  Furthermore, as also held in 
Mayfield, an error, whether procedural or substantive, is 
only prejudicial "when the error affects a substantial right 
so as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'" (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984).  The content of the 
November 2002 and more recent July 2004 VCAA notices 
therefore substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in November 2002 - prior to the RO's initial adjudication of 
his claim in July 2003.  So this complied with the Pelegrini 
II requirement that VCAA notice, to the extent possible, 
precede the RO's initial adjudication.  The November 2002 and 
July 2004 VCAA notices also provided the veteran with ample 
opportunity to respond before his appeal was certified, and 
re-certified, to the Board.  In addition, he was provided a 
hearing at the Board in March 2004 before the undersigned 
Veterans Law Judge (VLJ).  38 C.F.R. § 20.700(a).  And 
following the Board's July 2004 remand, as directed, the AMC 
attempted to obtain private medical records identified by the 
veteran as relevant to his claim, as well as scheduled him 
for a VA examination to obtain a medical nexus opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  So under 
these circumstances, the Board finds that he was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA."  See Mayfield, 19 Vet. App. 
at 128 (holding that section 5103(a) notice [even if] 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions such as 
hypertension are chronic, per se, and therefore will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption, however, is rebuttable by probative 
evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  



The veteran's April 2002 Report of Medical History, for 
enlistment into the military, indicates he denied 
experiencing high or low blood pressure.  The contemporaneous 
Report of Medical Examination indicates that clinical 
evaluations of his heart and vascular system were normal.  
His blood pressure was 115/70.  He began serving on active 
duty later that year, in August 2002.

An October 2002 service medical record indicates the 
veteran's blood pressure was 140/80.  On another date in that 
month, his left arm blood pressure was 118/68 and his right 
arm blood pressure was 126/66.  Other records show readings 
of 148/70 and 142/62.

A subsequent October 2002 record shows the veteran's blood 
pressure was 144/68 and 149/88.  The assessment was 
hypertension with multiple systolic blood pressures greater 
than 140.

Other October 2002 service medical records show the veteran 
requested separation from the military because he was unhappy 
and unable to concentrate.  The diagnosis was an occupational 
problem.  He was also treated for mechanical low back pain.

As previously noted, the veteran was afforded a hearing 
before the undersigned VLJ of the Board.  According to the 
transcript, the veteran testified that he was told by 
military medical doctors that he had high blood pressure when 
he sought treatment for his back during training.  He further 
testified that he was discharged from service due to the 
diagnosis of hypertension.  The undersigned VLJ explained to 
the veteran the importance of appearing for a VA examination 
in connection with his claim for benefits - to obtain a 
medical nexus opinion indicating whether the hypertension was 
related to his military service.

The Board later remanded this case to the RO in July 2004, in 
part, to have the veteran examined to obtain this medical 
nexus opinion.



An August 2004 United Airlines Pre-Employment Physical 
Examination Report indicates that a clinical evaluation of 
the veteran's heart and vascular system was normal.  His 
blood pressure was 126/80.  At that time, he reported that he 
had been told he had high blood pressure and that he was 
being treated for this.  But on a written statement attached 
to his report, he said the "military told [him] that [he] 
had high blood pressure and now [he was] fighting that case 
because [he did not] have it."

In December 2003 and January 2005 statements, the veteran 
acknowledged that he did not have high blood pressure.

After considering all of the relevant evidence in this case, 
the Board finds the preponderance of the evidence is against 
the claim for service connection for hypertension.  There is 
no persuasive medical nexus evidence of record indicating the 
veteran has hypertension that was incurred during or as a 
result of his military service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Indeed, there is medical evidence 
to the contrary.  And while the Board realizes he was 
diagnosed with hypertension during service due to multiple 
systolic readings exceeding 140 (i.e., the top number), he is 
not entitled to presumptive service connection for 
hypertension since he was only on active duty for 62 days, 
from August 29, 2002 to October 29, 2002.  And the 
presumptive provisions require continuous service for at 
least 90 days.  So he does not have qualifying service to 
receive the benefit of the presumptive service connection 
provisions.  Note also this is irrespective of the fact that 
his hypertension must have become manifest to a degree of at 
least 10 percent within one year of his separation 
from service.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Furthermore, even if he had qualifying service for the 
application of presumptive service connection, the veteran's 
United Airlines pre-employment physical examination report 
does not show elevated blood pressure readings or any 
current treatment for high blood pressure or a diagnosis of 
hypertension.  More significantly, though, even the veteran, 
himself, on multiple occasions, has denied having high blood 
pressure.  Consequently, there is no current medical evidence 
confirming he presently has the condition alleged.  And 
"[i]n the absence of proof of present disability there can 
be no valid claim." See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1998) ("Congress specifically limits entitlement 
to service-connected disease or injury to cases where such 
incidents have resulted in a disability.").  See, too, 
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 
38 U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See also Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).

Absent medical evidence of current disability, much less of a 
causal relationship to the veteran's service in the military, 
service connection cannot be granted.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  Also found at Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).  

The RO attempted to assist the veteran in proving he has 
hypertension related to his military service by requesting 
that he attend a VA examination to obtain a medical nexus 
opinion concerning this.  The Board had requested this 
medical nexus opinion when remanding this case to the RO (via 
the AMC) in July 2004.  And to comply with the Board's remand 
directive, see Stegall v. West, 11 Vet. App. 268 (1998), the 
AMC scheduled and re-scheduled the veteran for a VA 
examination on several occasions, even making specific 
efforts to accommodate his busy work schedule.  The Board 
also had mentioned this when remanding the case.

Unfortunately, however, despite the AMC's best efforts to 
make this accommodation, the veteran still failed to report 
for his examination as scheduled.  See 38 C.F.R. § 3.655 
(indicating that, in these situations, VA adjudicators are 
left to consider the claim based on the available evidence).  
See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
("The duty to assist is not always a one-way street.  If a 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.").

Thus, although additional information may have been gained to 
his benefit from the examination, the veteran did not comply 
with VA's best efforts to have him examined.  So, again, the 
Board has no option but to consider his claim based on 
the evidence of record.  And for the reasons stated, this 
evidence is insufficient to grant his claim.  While an 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology, there must at least be a 
sufficiently definitive opinion on etiology to rise above the 
level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so the benefit of the doubt rule does not apply.  
38 C.F.R. § 3.102.


ORDER

The claim for service connection for hypertension is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


